      Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------- x
PHILLIP SULLIVAN, JR.,                                    :
                                                          :
                              Plaintiff,                  :
                                                          :   Case No. 1:19-cv-00719 (GHW)
                                                          :
                                                          :
                       - against -
                                                          :
DOCTOR’S ASSOCIATES LLC,                                  :
GEETA FASTFOOD ENTERPRISE INC., :
and ABHIMANUE MANCHANDA,                                  :
                              Defendants.                 :
 -------------------------------------------------------- x




      PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT
     DOCTOR’S ASSOCIATES LLC’S MOTION TO DISMISS PLAINTIFF’S CLASS
                          ACTION COMPLAINT

                                 (Served Upon Defendant on July 12, 2019)




                                   LEE LITIGATION GROUP, PLLC
                                            C.K. Lee (CL 4086)
                                    148 West 24th Street, Eighth Floor
                                           New York, NY 10011
                                            Tel.: 212-465-1188
                                            Fax: 212-465-1181
                                    Attorneys for Plaintiff and the Class



                                                          1
        Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 2 of 20




                                                  TABLE OF CONTENTS


I.     PRELIMINARY STATEMENT ............................................................................................. 1

II. STANDARD OF REVIEW ..................................................................................................... 4

III. ARGUMENT........................................................................................................................... 6

     A. ANY PERSONS OR ENTITIES THAT HAVE ACTUAL AUTHORITY TO MAKE

     REASONABLE MODIFICATIONS IN POLICIES, PRACTICES, OR PROCEDURES ARE

     LIABLE UNDER THE ADA. .................................................................................................... 6

     B. EVEN IF THE ADA WAS LIMITED AS DAL SUGGESTS, DAL IS STILL LIABLE

     BECAUSE IT OPERATES ALL SUBWAY RESTAURANTS. ............................................ 11

       1. DAL Operates All Subway Restaurants Through Its "Operations Manual" And
       Mandatory Training Program ................................................................................................ 11
       2. DAL Has Absolute Authority To Enforce And Modify The Business’s Policy, Practice
       And Procedure, Including ADA Policy And Employee Training Protocol, Under The
       Franchise Agreement. ............................................................................................................ 12
       3. While DAL Selectively Exercised Its Authority To Enforce And Amend The Policy,
       Practices And Procedure, It Failed To Enforce And Amend The Policy, Practices And
       Procedure With Regards To ADA Compliance And Employee Training. ............................ 12
       4. As reflected in the sample Evaluation Report prepared by DAL’s Local Field Consultant,
       DAL operates each Subway restaurants by closely supervising all aspects of the restaurants’
       operation and management. ................................................................................................... 14
IV. CONCLUSION ..................................................................................................................... 17




                                                                    2
       Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 3 of 20




                                                TABLE OF AUTHORITIES


Cases
Ashcroft v. Iqbal, 556 U.S. 662....................................................................................................... 5
Balaber-Strauss v. Town/Vill. of Harrison, 405 F. Supp. 2d 427 (S.D.N.Y. 2005) ....................... 6
Bell Atl. Corp. v. Twombly, 550 U.S. 544 ....................................................................................... 5
DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010)............................................. 5
Hertz Corp. v. City of New York, 1 F.3d 121, 125 (2d Cir. 1993) .................................................. 6
In re Facebook, Inc., 986 F. Supp. 2d 487...................................................................................... 5
In re Nat. Gas Commodity Litig., 337 F. Supp. 2d 498 .................................................................. 5
Jander v. Int'l Bus. Machines Corp., 205 F. Supp. 3d 538 ............................................................. 5
Jeffrey Farkas M.D., LLC v. Grp. Health, Inc., 2019 U.S. Dist. LEXIS 17756 ............................. 5
Johnson v. Winchester Campbell Props., LLC, No. 18-cv-04153-VKD ........................................ 4
Krimstock v. Kelly, 306 F.3d 40, 48 (2d Cir. 2002) ........................................................................ 5
Mione v. McGrath, 435 F. Supp. 2d 266 (S.D.N.Y. 2006) ............................................................. 5
Rothman v. Gregor, 220 F.3d 81, 88 (2d Cir. 2000)....................................................................... 5




Regulations
42 U.S.C. §12181(b)(2)(D)(I) ......................................................................................................... 2
42 U.S.C. §12182 .............................................................................................................. 2, 3, 6, 11
42 U.S.C. §12182(a) ....................................................................................................................... 2
42 U.S.C. §12182(b) ................................................................................................................... 2, 3
CLS Civ R §40-c(2) ........................................................................................................................ 3
N.Y. Exec. Law § 296(2)(a)............................................................................................................ 3
N.Y. Exec. Law § 296(2)(c)(II) ...................................................................................................... 3
N.Y. Exec. Law §296(2)(c)(I)......................................................................................................... 3
N.Y.C. Admin. Code § 8-107(15)(a) .............................................................................................. 3
N.Y.C. Admin. Code § 8-107(4)(a) ................................................................................................ 3




                                                                     3
     Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 4 of 20




                            I.      PRELIMINARY STATEMENT

       The issue presented in DAL’s instant motion is whether DAL should be held liable for one

of its Subway restaurants’ ADA violations under the ADA.

       DAL argues that it bears no liability under the ADA as it did not operate the East Village

Subway restaurant. As a matter of fact, according to the Franchise Agreement, annexed as Exhibit

A to Declaration of C.K. Lee, Esq., DAL actually has the authority to modify accessibility to the

disabled for all franchisees and make it in compliance with the ADA, see Id., at Section 5a(iii).

       Plaintiff argues that both the franchisor and franchisees should be held accountable and

liable for ADA violations, as this position is in line with a proper interpretation of the ADA, as

well as the remedial purposes of the ADA and public policy. There is a split of opinions among

circuit courts on the statutory interpretation of the relevant ADA provisions, and there are no

decisions made by the Second Circuit. As such, Plaintiff argues that this Court should adopt the

holding under United States v. Days Inns of America, Inc. 151 F.3d 822 (8th Cir. 1998), which

established a “significant degree of control test” which allows for people other than owners,

operators, lessees, and lessors to be found liable under ADA.

       DAL is the franchisor of Subway restaurants. Subway is a fast-food restaurant chain that

primarily sells submarine sandwiches. It “is the largest fast-food company in the world by store

count, with more than 24,000 restaurants in the United States alone.1 Subway is also the largest

franchise, single-brand restaurant chain, and restaurant operator in the world. Compl. ¶9. Defendant

Geeta Fastfood is the franchisee and business entity which holds the current license to operate the




1
   Tiffany Hsu and Rachel Abrams, “Subway Got Too Big. Franchisees Paid A Price,” NEW
YORK             TIMES,          June        30,        2019,         available         at
https://www.nytimes.com/2019/06/28/business/subway-franchisees.html. Annexed as Exhibit E
in Declaration of C.K. Lee, Esq.
                                                 1
     Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 5 of 20




Subway restaurant.

       This case arises out of Defendants’ policy and practice of denying deaf and hard-of-hearing

individuals throughout the United States equal access to the goods and services they provide to non-

disabled individuals through their failure to properly train Subway restaurant staff members on the

communication needs and rights of deaf or hard-of-hearing individuals or provide readily available

technological aids to the hearing impaired to allow them to place orders at Subway restaurants.

Plaintiff communicates primarily in American Sign Language (“ASL”), which is his expressed,

preferred, and most effective means of communication. Compl. ¶1. On September 20, 2018, Plaintiff

personally visited a Subway Restaurant located at 223 Avenue B, New York, NY 10009 (the “East

Village Restaurant”). Compl. ¶14. While Plaintiff was trying to order a steak sandwich by pointing

to the food on the counter and used hand gestures to indicate that he wanted a steak sandwich, a

staff of the restaurant used angry hand gestures and aggressive body language when communicating

with Plaintiff, and forcefully smashing the sandwich flat on the counter. Plaintiff’s order was not

processed, and no other Restaurant employee communicated with Plaintiff, leaving Plaintiff feeling

humiliated, frustrated, and helpless. Compl. ¶¶15-19.

       Title III of the ADA condemns as unlawful discrimination an entity’s utilization of any

practice or policy which has the effect of depriving disabled individuals of the full and equal

enjoyment of the goods, services, facilities, privileges, advantages, or accommodations the entity

provides to non-disabled individuals. 42 U.S.C. §12182(a); 42 U.S.C. §12182(b)(1)(A)(I). Such

prohibition includes the implementation of criteria or means of administration that have the effect

of discriminating on the basis of disability. 42 U.S.C. §12181(b)(2)(D)(I). Under Title III, NYSHRL,

NYSCRL, and NYCHRL, unlawful discrimination also occurs when a person who is deaf or hard-

of-hearing is directly or indirectly denied the opportunity to participate in programs or services, or



                                                  2
     Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 6 of 20




when the program or service provided to such individuals is of inferior quality to that which is

provided to non-disabled individuals. 42 U.S.C. §12182(b)(1)(A)(I-III); N.Y. Exec. Law

§296(2)(a); CLS Civ R §40-c(2); N.Y.C. Admin. Code § 8-107(4)(a). This includes the failure to

provide the hearing impaired with auxiliary aids and services so that such individuals are able to

fully access and meaningfully participate in an entity’s programs, benefits, or services. 42 U.S.C.

§12182(b)(1)(A)(III); N.Y. Exec. Law § 296(2)(a).

       Title III, NYSHRL, and NYCHRL specifically contemplate unlawful discrimination when

an entity “fail[s] to make reasonable modifications in policies, practices, or procedures…when such

modifications are necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services unless the entity can demonstrate that making such modifications

would fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

accommodations…or [impose] an undue burden.” 42 U.S.C. §12182(b)(2)(A)(II); 42 U.S.C.

§12182(b)(2)(A)(III); N.Y. Exec. Law §296(2)(c)(I); N.Y. Exec. Law § 296(2)(c)(II); N.Y.C.

Admin. Code § 8-107(15)(a).

       DAL is controlling and having responsibility for all Subway restaurants’ compliance,

adherence to laws, franchisee training, the way franchise owners conduct their business, and setting

Employment Practices and Code of Conduct policy for all its franchisees. DAL failed to fulfill its

responsibility to set anti-harassment and anti-discrimination policies within its Employment

Practices and/or Code of Conduct policies. Section 5a(iii) of the franchise agreement provides,

“[t]he Restaurant will be at a location [] approved by [DAL] with consideration given to the

requirements of the Americans with Disabilities Act (‘ADA’).” Section 5b(i) of the franchise

agreement provides, “[Defendant ABHIMANUE MANCHANDA] will operate [the] business in



                                                 3
     Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 7 of 20




compliance with all existing and future applicable laws [.]” Section 8, Termination and Expiration

Provisions, provides in relevant part, DAL can terminate the franchise agreement if “[Defendant

ABHIMANUE MANCHANDA] fail[s] to comply with all civil and criminal laws, ordinances,

rules, regulations and orders of public authorities[.]”

       Reading the above three provisions as a whole, DAL has control over the East Village

Subway restaurant’s anti-discrimination employee training and ADA compliance. DAL approves

the East Village Subway restaurant’s location with a particular consideration given to the

restaurant’s   ADA      compliance.     DAL      could    disapprove   Defendant    ABHIMANUE

MANCHANDA’s construction and design of the restaurant. Furthermore, DAL could apply the

termination provision to close the East Village Subway restaurant on the ground that the restaurant

lacks proper anti-discrimination employee training and fails to comply with the ADA. Instead, DAL,

failed to exercise its control over the East Village Subway restaurant’s ADA compliance. As a result

of its failure to provide adequate anti-harassment, discrimination, and ADA compliance training to

its franchisees and franchise owners, DAL caused Plaintiff to suffer substantial harm and

discrimination while attempting to order a steak sandwich at the Subway restaurant on September

20, 2018. DAL is liable as a franchisor under Title III of the ADA.

       Whether a particular franchisor may be held liable under the ADA is a question of fact, not

law. A franchisor's liability under Title III of the ADA depends, at least in part, on the franchise

agreement at issue and whether it gives Defendant the requisite control over the access-related

aspects of the restaurant. See Johnson v. Winchester Campbell Props., LLC, No. 18-cv-04153-VKD,

2018 U.S. Dist. LEXIS 213064, at *10 (N.D. Cal. Dec. 18, 2018).

                                II.     STANDARD OF REVIEW

       “A complaint will survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) as long



                                                  4
     Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 8 of 20




as it contains ‘sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its own face.’” Jeffrey Farkas M.D., LLC v. Grp. Health, Inc., 2019 U.S. Dist. LEXIS 17756, at

8 (S.D.N.Y. Feb. 1, 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.

Ed. 2d 868 (2009)). “Courts ‘accept as true all well-pleaded factual allegations.’” Id. (quoting

Jander v. Int'l Bus. Machines Corp., 205 F. Supp. 3d 538, 541 (S.D.N.Y. 2016)). “This is not

intended to be an onerous burden, as plaintiffs need only allege facts sufficient in order to "nudge[]

their claims across the line from conceivable to plausible.” In re Facebook, Inc., 986 F. Supp. 2d

487 (S.D.N.Y. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167

L. Ed. 2d 929 (2007)). “The Court may grant a motion to dismiss under Rule 12(b)(6) only if ‘it

appears beyond doubt that the plaintiffs can prove no set of facts in support of his claim which

would entitle him to relief.’” In re Nat. Gas Commodity Litig., 337 F. Supp. 2d 498 (S.D.N.Y. 2004)

(quoting Krimstock v. Kelly, 306 F.3d 40, 48 (2d Cir. 2002)).

        “In assessing the legal sufficiency of a claim, the Court may consider those facts alleged in

the complaint, documents attached as an exhibit thereto or incorporated by reference . . . and

documents that are ‘integral’ to plaintiff's claims, even if not explicitly incorporated by reference.”

Mione v. McGrath, 435 F. Supp. 2d 266 (S.D.N.Y. 2006). Courts may consider “‘documents that

the plaintiffs either possessed or knew about and upon which they relied in bringing the suit.’” Id.

(quoting Rothman v. Gregor, 220 F.3d 81, 88 (2d Cir. 2000)). “Where a document is not

incorporated by reference, the court may nevertheless [sic] consider it where the complaint “relies

heavily upon its terms and effect,’ thereby rendering the document ‘integral’ to the complaint,” so

long as there is no disagreement as to its authenticity, accuracy or its relevance to the lawsuit.” Id.

at 8, 9. (quoting DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010)). “[A] court

must accept as true all of the well-pleaded facts and consider those facts in the light most favorable



                                                   5
     Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 9 of 20




to the plaintiff.” Balaber-Strauss v. Town/Vill. of Harrison, 405 F. Supp. 2d 427 (S.D.N.Y. 2005)

(quoting Hertz Corp. v. City of New York, 1 F.3d 121, 125 (2d Cir. 1993)).

                                         III.   ARGUMENT

A. ANY PERSONS OR ENTITIES THAT HAVE ACTUAL AUTHORITY TO MAKE
   REASONABLE MODIFICATIONS IN POLICIES, PRACTICES, OR PROCEDURES
   ARE LIABLE UNDER THE ADA.
        DAL's argument that it is only illegal for franchisees to be held liable for violation of 42

U.S.C. §12182 fails to comport with the structure, purpose, language, and legislative history of Title

III. In an effort to convince this court that its view of the statute is correct, DAL misrepresents the

ADA’s language. DAL’s statements are not supported by the ADA, or public policy. The Fifth

Circuit decision that DAL primarily relied on is not persuasive or binding to this Court, and

therefore should be disregarded. Instead, this Court should adopt a more reasonable interpretation

of the ADA by the Eighth Circuit in United States v. Days Inns of America, Inc. 151 F.3d 822 (8th

Cir. 1998).

        42 U.S.C. §12182 is not limited to parties who own, lease, or operate public

accommodations. In suggesting that 42 U.S.C. §12182 is so limited, DAL fails to explain how its

reading of the statute can be reconciled with the structure of Title III and the language of 42 U.S.C.

§12182 itself, or with an Eight Circuit decision that has interpreted 42 U.S.C. §12182 consistent

with the plain meaning of the statute.

        In United States v. Days Inns of America, Inc. 151 F.3d 822 (8th Cir. 1998), the Eighth

Circuit established a “significant degree of control test” which allows for people other than owners,

operators, lessees, and lessors to be found liable under ADA. In its argument to the Eighth Circuit,

the franchisor in that case proposed a narrow interpretation of 42 U.S.C. §§12182, 12183, and

argued that with this narrow interpretation the court must find it not liable, because it is a franchisor

that did not own, lease, or operate the underlying property in violation of the ADA. The court

rejected this argument as it clearly defies the intent of Congress in drafting the statute, and the court
resolved the dispute by asserting a plain language interpretation of the sections. In resolving the


                                                   6
    Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 10 of 20




issue, the court established a “significant degree of control test” by which a franchisor may be held

liable if: i) had extensive and pervasive authority to control over the management of the franchisee,

as indicated in the language of the franchise agreement, and; ii) it did not exercise this authority to

modify the management to comply with ADA.

       Here, under the franchise agreement, the franchisees purchased a franchise from DAL, part

of what the franchisees purchased is a “proprietary system for establishing and operating

restaurants.” The system that DAL is selling to each of the Subway restaurant owners includes,

among other things, “computer based point-of-sale system,” “equipment, furniture, fixtures, signs,

advertising, insurance, food products, [and] utilities[.]” The Subway restaurant operations manual

(“Operations Manual”) is both comprehensive and mandatory throughout the operation of the

business.2 The Operations Manual addresses all aspects of the operation of Subway restaurants,

and, under the terms of the license agreement, the licensee is required to operate the restaurant in

compliance with all Operations Manual at all times. Section 5b(ii) of the franchise agreement

provides:
               “[Defendant ABHIMANUE MANCHANDA] will operate the
               Restaurant in accordance with [DAL’s] Operations Manual which
               contains mandatory and suggested specifications, standards, and
               operating procedures, and may be updated as a result of
               experience or changes in the law or marketplace [.] [Defendant
               ABHIMANUE MANCHANDA] will make any changes to the
               Restaurant necessary to conform to the Operations Manual within
               reasonable time periods [DAL] establish, including but not limited
               to, any necessary repairs, upgrades and remodels. [Defendant
               ABHIMANUE MANCHANDA] will adhere to quality control
               standards [DAL] prescribe in the Operations Manual or elsewhere
               with respect to the character or quality of the products you will sell
               or the services you will perform in association with the Marks. []
               You will purchase all required food, equipment and other
               products or services typically used in a SUBWAY® restaurant
               exclusively from [a source designated by DAL] [] The Operations
               Manual, as amended, is intended to further the purposes of this
               Agreement and is specifically incorporated into this Agreement.”
                                                                   (emphasis added)

2
  At this early stage, Plaintiff is not able to obtain a copy of the Operating Manual through
discovery.
                                                  7
    Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 11 of 20




       DAL has control over the East Village Subway Restaurant’s anti-discrimination employee

training and ADA compliance through the Operations Manual, which is incorporated into the

franchise agreement. In addition to requiring compliance with the Operating System, the Franchise

Agreement give DAL several additional means of control over the operation of Subway restaurants.

For example, franchisees must attend a mandatory training program provided by DAL and “achieve

a passing score on [a] standardized test conducted during the training program”, Id., at ¶1a; and the

restaurant must be operated “in accordance with [DAL’s] Operations Manual which contains

mandatory and suggested specifications, standards and operating procedures, and may be updated

as a result of [] changes in the law []” Id., at ¶5b(ii); the Franchise Agreement typifies the ways in

which DAL can and does control the day-to-day operations of the hotels in its system.3 Section

5b(ii) of the franchise agreement provides, [Defendant ABHIMANUE MANCHANDA will adhere

to the quality control standards [DAL] prescribe in the Operations Manual or elsewhere with respect

to the character or quality of the products [Defendant ABHIMANUE MANCHANDA] will sell or

the services [Defendant ABHIMANUE MANCHANDA] will perform [.]” Section 8b provides,

DAL can terminate the franchise agreement if Defendant ABHIMANUE MANCHANDA fails to

“substantially perform all of the terms and conditions of this Agreement,” or “ fail to comply with

your duties under this Agreement or the Operations Manual.” DAL has the right to change the

Operating System at any time, in any fashion it deems necessary. Furthermore, DAL “can revise
[the Franchise Agreement] ‘at any time during the term of [] Franchise Agreement under any

condition and to any extent.”4 As demonstrated by the provisions in the franchise agreement and

DAL has the authority to control over a Subway restaurant. And as a matter of fact, it did exercise

its control for various of its predatory business purposes over the years. But when the issue of

Subway restaurants’ ADA compliance is presented before DAL, instead of making itself an

accountable and responsible corporate citizen, DAL shields itself with the franchise business model

3
  Despite generally denying being an operator of franchise restaurants, DAL does not cite any
language in the Franchise Agreement to contend that DAL does not control the East Village
Restaurant and all other franchise restaurants in its chain.
4
  Hsu and Abrams, supra note 1.
                                                  8
          Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 12 of 20




that it abuses its chain restaurant owners with over the years. “In 2018, Subway initiated the

equivalent of 29 litigation actions (mostly arbitrations) per 1,000 franchisees.”5

            At the early stage of this case, and due to the instant motion that stays discovery, Plaintiff

is not able to obtain a copy of the Operations Manual and other training materials that DAL

provided to its franchisees through discovery. But only with the Franchise Agreement and

Affidavits of DAL’s Local Field Consultant Anna Dipasqua, annexed as Exhibit C to Declaration

of C.K. Lee, Esq., and Development Agent John Musco, annexed as Exhibit B to Declaration of

C.K. Lee, Esq., in separate New York state court lawsuits brought by DAL against one of its

franchisees, Plaintiff has introduced ample evidence showing the ways in which DAL obtained

extensive and pervasive authority to control over the management of the franchisee. Specifically,

DAL’s Development Agent John Musco made the following sworn statements, “I am one of the

development agents for petitioner Doctor’s Associates Inc. and am responsible for overseeing

the construction and operation of over 500 Subway Sandwich Shops in Manhattan, The Bronx,

Queens, Westchester and Putnam counties as well as in Southern Connecticut.” See Exhibit B of

Lee Declaration, at 1 (emphasis added). DAL’s Local Field Consultant Anna Dipasqua made the

following sworn statements, “[a]s a field consultant, I visit the Subway Sandwich Shops in my

territory on a monthly basis and during each visit I complete a Restaurant Evaluation and

Compliance Review Report []. The Evaluation Report sets forth any areas of operation of the

Subway Sandwich Shop that are not in compliance with the Subway Operations Manual. As part

of my responsibilities, immediately following the in-store evaluations, I meet with the franchisees

and/or their staff to discuss the areas that are not in compliance and to provide them with a hard

copy of the Evaluation Report.” See Exhibit C to Lee Declaration, at 3 (emphasis added). As


5
    Id.
                                                      9
          Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 13 of 20




disclosed in DAL’s Local Field Consultant and Development Agent’s sworn affidavits above,

DAL sends various kinds of supervisors to Subway restaurants on a monthly basis to provide onsite

supervision of each restaurant’s operation and management. During each visit, the Local Field

Consultant will onsite supervise all aspects of the restaurant’s operation and management

according to the Operations Manual and other guidelines specified by DAL. For example, under

the Evaluation Report of Local Field Consultant Dipasqua, if the chain restaurant owner is not

able to improve its performance during each Local Field Consultant’s visit, DAL could and did

regularly apply the termination clause of the franchise agreement to close the business. “In 2016,

for the first time ever, more Subway stores closed than opened. But while many franchisees shut

down because of underperformance, others operating profitable locations began to feel targeted,

too.”6 Under this one-sided franchise agreement between “David and Goliath,” DAL can close

any Subway restaurants in the United States by terminating the franchise agreement with various

leeways and grounds. Such justifications across the franchise agreement, prepared and drafted by

DAL, include failure to “substantially perform all of the terms and conditions of this Agreement

[],” “fail[ure] to comply with your duties under this Agreement or the Operations Manual[,]” and

“fail[lure] to comply with all civil and criminal laws, ordinances, rules, regulations and orders of

public authorities[.]” See Franchise Agreement, Section 8. Although DAL aggressively exercises

its control over each Subway restaurants’ management and operation out of its predatory business

purposes, it failed to exercise its control on each Subway restaurant’s ADA compliance.

            The sample affidavits of the Local Field Consultant and the Development Agent were

submitted in support of DAL’s enforcement of an arbitral award against one of their

noncompliance restaurant owners in New York State.



6
    Id.
                                                10
    Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 14 of 20




       As such, following the “significant degree of control test” established by the Eight Circuit

in United States v. Days Inns of America, Inc. 151 F.3d 822 (8th Cir. 1998), DAL is liable under 42

U.S.C. §12182 and Plaintiff’s Complaint should not be dismissed against DAL pursuant to Fed. R.

Civ. P. 12(b)(6).

B. EVEN IF THE ADA WAS LIMITED AS DAL SUGGESTS, DAL IS STILL LIABLE
   BECAUSE IT OPERATES ALL SUBWAY RESTAURANTS.
       Even if liability under 42 U.S.C. §12182 were limited to the owners, lessors, lessees, or

operations of the public accommodations, which it is not, DAL is still liable for violating 42 U.S.C.

§12182. Given the degree of control that it exercises over all aspects of the operation of all

franchisees, including the East Village Restaurant, DAL plainly “operates” those restaurants within

the meaning 42 U.S.C. §12182. While DAL argues that it does not control the day-to-day operations

of the East Village Restaurant, or other Subway restaurants, in making this general argument, DAL

relies on no evidence, and disregards a variety of the terms in the Franchise Agreements it produced

to Plaintiff. Abundant evidence shows that DAL operates the Restaurant and other franchise

restaurants.

   1. DAL Operates All Subway Restaurants Through Its "Operations Manual" And
      Mandatory Training Program
       As stated above, part of what a franchisee buys from DAL is a license to use the Operation

System, which is both comprehensive and mandatory. It addresses all aspects of the operation of

Subway restaurants, and, under the terms of the license agreement, the licensee is required to

operate the restaurant in compliance with all Operating System at all times. In addition to requiring

compliance with the Operating System, the franchise agreements give DAL several additional

means of control over the operation of Subway restaurants, including mandatory training and test,

and an Operations Manual.

       Although Plaintiff has not had opportunity to obtain a copy of DAL’s training materials,

test materials and Operations Manual through discovery at this stage, the language of the Franchise
Agreement is sufficient to prove that DAL operates East Village Restaurant and all other stores by

                                                 11
    Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 15 of 20




way of actively directing franchise restaurants to comply with the protocol under the Operation

System, and regularly updating its policies and protocols.

   2. DAL Has Absolute Authority To Enforce And Modify The Business’s Policy, Practice
      And Procedure, Including ADA Policy And Employee Training Protocol, Under The
      Franchise Agreement.
       Section 5a(iii) of the Franchise Agreement provides, “[t]he restaurant will be at a location

found by you and approved by us with consideration given to the requirements of the American

with Disabilities Act (‘ADA’).” Under this provision, DAL expressively retains the absolute power

to review and audit East Village Restaurant’s ADA compliance. Furthermore, Section 8b of the

Franchise Agreement provides that DAL can unilaterally terminate the agreement if the franchisee

fails to “substantially perform all of the terms and conditions of this Agreement []”.

       Additionally, under Section 5b(ii) of the Franchise Agreement, DAL requires that the

Operations Manual that contains “specifications, standards and operating procedures” must be

strictly complied with. Section 5a(ii) provides the franchisee must attend mandatory training and

pass a standardized test, violation of any one of the above contractual clauses will trigger the

termination clause referenced above.

       As a matter of fact, by way of creating contractual obligations, DAL actually keeps all the

inherent authority to enforce and modify the business’s policy, practice and procedure, including

ADA policy and employee training protocol, to itself. The franchisee cannot function or has any

authority to enforce or modify the business’s policy, practice and procedure, including ADA policy

and employee training protocol.

   3. While DAL Selectively Exercised Its Authority To Enforce And Amend The Policy,
      Practices And Procedure, It Failed To Enforce And Amend The Policy, Practices And
      Procedure With Regards To ADA Compliance And Employee Training.
       A limited review of the lawsuits brought by DAL against its franchisee in the New York

state court docket reveals that DAL regularly exercised its authority to enforce or amend all
franchises’ policy, practices and procedures by demanding arbitration and enforcing an arbitral


                                                 12
    Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 16 of 20




award. Backed with the one-sided franchise agreement, with a mandatory arbitration clause, and

questionably arbitral tribunals resolving the disputes under the franchise agreement, DAL not only

aggressively exercised its control over each Subway restaurants’ management and operation, but

also regularly terminate franchise agreements by selectively exercising its control for its predatory

business practice. DAL will send different kinds of supervisors to each Subway restaurant to check

all aspects of the business operation according to the franchise agreement and Operations Manual,

and if a Subway restaurant’s management is not in compliance with DAL’s protocol, DAL’s

supervisors will supervise their works by drafting evaluation and report and providing instructions

to each Subway restaurant’s owners.

       By way of an example, in a lawsuit enforcing an Arbitration Award against its former

franchisee, DAL’s Development Agent John Musco made the following sworn statements, “I am

one of the development agents for petitioner Doctor’s Associates Inc. and am responsible for

overseeing the construction and operation of over 500 Subway Sandwich Shops in Manhattan,

The Bronx, Queens, Westchester and Putnam counties as well as in Southern Connecticut.” Exhibit

B of Lee Declaration, at 1. (emphasis added). In that matter, DAL sought injunctive relief against

the franchisee, as “[the franchisee]’s Subway Sandwich Shop is out of compliance in with several

food safety issues.” Id., at 2. In the same case, DAL’s Local Field Consultant Anna Dipasqua made

the following sworn statements, “[a]s a field consultant, I visit the Subway Sandwich Shops in
my territory on a monthly basis and during each visit I complete a Restaurant Evaluation and

Compliance Review Report []. The Evaluation Report sets forth any areas of operation of the

Subway Sandwich Shop that are not in compliance with the Subway Operations Manual. As part

of my responsibilities, immediately following the in-store evaluations, I meet with the franchisees

and/or their staff to discuss the areas that are not in compliance and to provide them with a hard

copy of the Evaluation Report.” Exhibit C to Lee Declaration, at 3. (emphasis added). As stated by

DAL’s Development Agent and Local Field Consultant in their respective sworn statements above,

DAL monthly send staffs to supervise the franchisee and its employees, and as shown by a sampling
Evaluation and Compliance Review Report completed by Local Field Consultant Anna Dipasqua

                                                 13
      Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 17 of 20




in that case, annexed as Exhibit D to Lee Declaration, when DAL’s staffs visit and supervise the

franchisee and its employees, it covers the most extreme minutiae of each store’s business

operation.

         As a matter of fact, DAL retains a substantial degree of control over the franchise business’s

operation. Accordingly, DAL should be held liable under the ADA.7

     4. As reflected in the sample Evaluation Report prepared by DAL’s Local Field
        Consultant, DAL operates each Subway restaurants by closely supervising all aspects
        of the restaurants’ operation and management.
         DAL retained Local Field Consultant to visit each restaurant on a monthly basis. See

Affidavit of Anna Dipasqua, ¶2, annexed as Exhibit C to Lee Decl. During each visit, the Local

Field Consultant will closely supervise all aspects of the restaurants’ operation and management

in the following manner:

                “[The Local Field Consultant] visit[s] the SUBWAY® Sandwich
                Shops in [the designated] territory on a monthly basis and during
                each visit [the Local Field Consultant] complete[s] a Restaurant
                Evaluation and Compliance Review Report (the ‘Evaluation
                Report’). The Evaluation Report sets forth any areas of operation of
                the SUBWAY® Sandwich Shop that are not in compliance with the
                SUBWAY® Operations Manual. As part of [the Local Field
                Consultant’s] responsibilities, immediately following the in-store
                evaluations, [the Local Field Consultant] meet[s] with the
                franchisees and/or their staff to discuss the areas that are not in
                compliance and to provide them with a hard copy of the Evaluation
                Report.”
         In the monthly Evaluation Report, annexed as Exhibit D to Lee Decl., the Local Field

Consultant will check the all aspects of the restaurant’s management and operation. The monthly

Evaluation Report for each franchisee restaurant provides for directive that franchisee must follow

for each of the following topics: “product labeling,” “product rotation,” “product temperatures,”

“cross contamination prevention,” “pest control,” “quality temperature check,” “sandwich making,”


7
    NYSHRL and NYCHRL claims against DAL are similar to ADA claims.
                                                  14
    Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 18 of 20




“product preparation,” “cleanliness interior and exterior,” “product resources,” “equipment,”

“record        keeping/POS         System/Transmission,”        “uniforms/personal        grooming,”

“advertising/marketing materials,” “days & hours of operation,” and “profitability and goals.”

          In the only publicly filed Evaluation Report that Plaintiff was able to obtain (not through

discovery in this lawsuit), the Evaluation Report demonstrates control over every facets of the

business operation:

   •      “Frozen perishable products [] were not properly labeled.” Evaluation Report, p1.
   •      “None of the products prepped and stored in the sandwich unit or backroom cooler
          contained the complete labelling information necessary for proper product rotation or
          monitoring shelf life.” Evaluation Report, p1.
   •      “Please label all thawing products and prepped products with a date, time, and initial of
          employee responsible to ensure proper rotation and all products must be served within shelf
          life.” Evaluation Report, p1.
   •      “Lettuce displayed in the sandwich unit was not fresh, was extremely discolored at the
          bottom of the Cambro, and had a foul smell. Please remove any product that is not fresh
          from the sandwich unit immediately [.]” Evaluation Report, p2.
   •      “Soda syrup served through the beverage fountain today was not within tis quality ‘enjoy
          by” date. Please be sure to monitor all product expiration dates closely to ensure that only
          the highest quality, freshest products are served to customers each day, and to avoid
          customer illness.” Evaluation Report, p2.
   •      “Tomatoes, onions, and peppers were not prepped properly today. Tomatoes must be cored
          prior to slicing, peppers must be cored, halved, and rinsed free of seeds, and onions must
          be halved and then cored.” Evaluation Report, p2.
   •      “Vegetable cores and seeds are unappetizing and unsightly and should be properly removed
          from products prior to serving to customers.” Evaluation Report, p2.
   •      “Pastrami was not pre-portioned to the correct weight of 4.0 ounces today, instead
          consistently weighing 3.0-3.5 ounces per tray.” Evaluation Report, p2.
   •      “The seasoning pan was left out on the backroom shelf at room temperature today, which
          is incorrect. Please store unused seasoning in the covered tray, stored inside of the cooler
          in an effort to avoid the growth of harmful bacteria. Unused seasoning should be discarded
          at the end of each day, and the tray must be washed and sanitized.” Evaluation Report, p2.
   •      “Poland Spring water was still served in the bottled beverage cooler, which is not an
          approved product for distribution in any Subway restaurant. Please replace with approved
          Dasani Water purchased from your approved supplier in accordance with policy.”
          Evaluation Report, p3.
   •      “Today we had 27 favors of bottled beverages and 17 varieties of chips. The maximum
          number of bottled beverages is 15. The maximum for chips is 14. Please reduce these
          selections.” Evaluation Report, p3.
   •      “A thermometer was not present in the store today, and the only staff member here did not
          even know what I was referring to when I requested this crucial piece of equipment. It is

                                                  15
    Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 19 of 20




       imperative that you purchase a thermometer immediately in order to enable your staff to
       properly take food temperatures and record them on the food safety temperature logs
       required by the Health Department.” Evaluation Report, p3.
   •   “The Vegetable slicer needs to have its blades sharpened or replaced, as it is tearing the
       product and not cutting cleanly.” Evaluation Report, p3.
   •   “Food safety temperature logs was not present and complete today, and neither were
       Control Sheets or WISRs.” Evaluation Report, p4.
   •   “Employees were wearing the complete uniform.” Evaluation Report, p4.
   •   “We had two extremely old footers on display for Cordon Bleu and Steak. These need to
       be replaced with the current menu footers for this window.” Evaluation Report, p4.
   •   “You have reduced your business hours by opening at 9 AM, which with M-S 9 AM-10
       AM, and Sunday, 10 AM-10 PM, equals out to 90 hours, failing short of the 98 hours we
       are required to be open at a minimum.” Evaluation Report, p5.
       Further discovery will only demonstrate the extreme control that DAL has over each

franchisee.

       DAL’s Local Field Consultant reprimanded a restaurant’s employee’s outlook by making

the following statement in the Evaluation Report: “[u]niform – the only staff member present today

was not wearing an apron or a name tag. Please have your staff members wear the complete

Subway uniform at all times during scheduled shifts in an effort to improve the professional

appearance of your team.”

       DAL’s Local Field Consultant also reprimanded the restaurant’s owner by making the

following statements in the Evaluation Report: “[y]ou have reduced your business hours [], failing

short of the 98 hours we [sic] required to be open at a minimum. Have you been putting in efforts

to make customers aware we sell breakfast? Bag stuffing flyers/coupons to promote the program

to your lunch customers, who are on their way to work in the morning?” DAL has control over

franchisee’s discussions with customers. For certain, DAL has control over the interactions of

franchisees with disabled customers, or they willfully refuse to effect compliance with the ADA.

       At the end of the Evaluation Report, the Local Field Consultant made the following

“direction” and provided the “hands-on training and coaching” to the restaurant’s owner:

               “Direction & Goals
               Dear [Restaurant Owner]:
               The store was found to be out of compliance in the areas of Product
               Dating, Product Quality, Product Preparation, Cleanliness,

                                               16
    Case 1:19-cv-00719-GHW-GWG Document 49 Filed 07/12/19 Page 20 of 20




               Approved Products, Equipment, Record Keeping, Advertising, and
               Hours of Operations, with areas in need of improvement as follows:
               Uniforms.
               Please work with your team to address the issues found as soon as
               possible.”
       DAL will argue that it only controls food health and not employees, (because they don’t

run the stores). Even under the Franchise Agreement, the look and feel, decoration and equipment

used by franchisee is completely determined by DAL, and their control is not limited to food health

issue. See Franchise Agreement, Section 5c. As revealed by DAL’s Local Field Consultant’s

affidavit and Evaluation Report, DAL closely supervises each Subway restaurant by sending Local

Field Consultants on a monthly basis, the Local Field Consultants will review each restaurant’s

operation and management pursuant to the franchise agreement and Operations Manual, and after

a review and investigation of the restaurant’s operation and management, the Local Field

Consultants will provide a work performance review to the restaurant’s owner. This process

demonstrates that DAL operates each Subway restaurant.


                                     IV.    CONCLUSION

       For all the foregoing reasons, DAL’s motion to dismiss should be denied in its entirety.

Dated: July 12, 2019
                                             Respectfully submitted,

                                              /s/ C.K. Lee
                                             By: C.K. Lee, Esq.

                                             LEE LITIGATION GROUP, PLLC
                                             C.K. Lee (CL 4086)
                                             148 West 24th Street, Eighth Floor
                                             New York, NY 10011
                                             Tel.: 212-465-1188
                                             Fax: 212-465-1181
                                             Attorneys for Plaintiff and the Class




                                                17
